COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §                No. 08-16-00321-CR
 OSCAR L. SHAW,
                                                 §                  Appeal from the
                   Appellant,
                                                 §                 243rd District Court
 v.
                                                 §              of El Paso County, Texas
 THE STATE OF TEXAS,
                                                 §                (TC# 20160D02955)
                   State.
                                               §
                                             ORDER

       Pending before the Court is Appellant’s request to remove court-appointed counsel and

represent himself on appeal. We previously abated this appeal to allow the trial court to conduct

a hearing on Appellant’s request. The trial court has conducted the hearing and has made the

requested findings and conclusions. Accordingly, we reinstate the appeal.

       The hearing record reflects that Appellant waived his right to counsel and represented

himself in the trial court, and he informed the court that he wished to represent himself on appeal

as well. The trial court made Appellant aware of the dangers and disadvantages of self-

representation, but Appellant persists in asserting his right to represent himself. The trial court

found that Appellant’s request to remove appointed counsel and represent himself on appeal is

not an attempt to obstruct court procedure or interfere with the administration of justice. Further,

the trial court determined that Appellant’s decision to remove counsel and represent himself on

                                                  1
appeal is made competently, intelligently, and voluntarily. Having considered the record of the

hearing and the trial court’s written findings and conclusions, we GRANT Appellant’s motion to

remove counsel and represent himself on appeal. Appellant’s motion for leave to file only one

copy of a motion is also GRANTED.

       IT IS ORDERED that Appellant shall file his brief in this case no later than forty-five

(45) days from the date of this order. The Court will issue a separate order to provide Appellant

with access to the appellate record.


       IT IS SO ORDERED this 20th day of April, 2017.


                                             PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                2